DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

	The claims have not been substantially amended.


	Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered and they are persuasive in-part and not persuasive in-part.
Page 6 of the remarks states that:
With regards to the rejection of claim 1 due to the phrase “close-packed plane of atoms,” Applicant submits the attached reference (“Crystallography”), which discloses:
	Description of the reference.
As is evident from the above passage, a close-packed plane of atoms is a crystal plane in which the atoms are most closely packed. A close-packed plane of atoms is uniquely determined by the crystal structure. As such, claim 1 is not indefinite.

These remarks are persuasive and therefore this part of the rejection is withdrawn.

The next remarks on pages 6-7 argues the following:
As to the rejection of claim 19, Applicant has amended the phrase “wherein an area in a plan view is 200 mm2 or more” to “wherein the crystal-orientation controlled complex includes a surface part and a side surface part, an area in a plan view of the surface part is 200 mm2 or more”. This amendment is based on paragraph [0024] of the Specification.

Regarding the term “in a plan view,” the “plan view” means a state in which the crystal orientation-controlled complex 1 is viewed from the direction facing the surface part 11 of the crystal orientation-controlled complex 1 (having the surface part 11 and the side surface part 12) (see, e.g., paragraphs [0024] and [0025] in the Specification; see also Fig. 1). It is noted that paragraph [0025] refers to “the lower limit value of the average height of the side surface part 12, that is, the average thickness of the nanocrystal orientation-controlled complex 1.” In this context, the "thickness" referred to in claim 19 means the height of the side surface part 12 in the Specification. As such, claim 19 is not indefinite either.

Since this claim has been amended, this claim is newly reconsidered below.

The remarks then argue the following on pages 8-9:

The Examiner’s attention is respectfully directed to par. [0026] of the Specification, which discloses:
“The gloss of the nanocrystal-orientation controlled complex 1 is not derived from flatness of the surface but derived from polarization singularity. Having a thin film shape and further having a gloss and polarization singularity, the nanocrystal-orientation controlled complex I can exert excellent properties as a nanocrystal material, such as excellent catalytic activity, as compared with a nanocrystal material complex having a thin film shape but having no gloss and no polarization singularity. As described below, the controlled crystal orientation of the surface part 11 of the nanocrystal-orientation controlled complex I allows to exert excellent properties as a nanocrystal material, such as excellent catalytic activity, and the controlled crystal orientation of the surface part of the nanocrystal-orientation controlled complex 1 makes the nanocrystal material to have a gloss and polarization singularity.”
Additionally, the Examiner’s attention is directed to par. [0049] of the Specification, which discloses:

“Among the nanocrystal complex having a thin film shape prepared as described
above, an orientation-controlled complex that has an increased proportion of a
nanocrystal having polarization singularity can be produced by specifying and sorting
the nanocrystal complex having a gloss in the thin film shape with a light microscope, a
microscope or the naked eye, or by specifying and sorting the nanocrystal complex
having polarization singularity in the thin film shape with a polarizing microscope”
(please see paragraph 0046 in our English specification) and, the Example of the present disclosure discloses that “Further, the presence or absence of a gloss of the collected nanocrystal complex was observed with a light microscope, a microscope, or the naked eye, to obtain a catalyst material of a nanocrystal complex having a gloss, that is, a nanocrystal-orientation controlled complex having polarization singularity (nanocrystal- orientation controlled complex having thin film shape, a gloss, and polarization singularity).” (Emphasis added).

As is evident from the above disclosures, in the method for producing the crystal orientation-controlled complex of the present application, a step of specifying and sorting a thin film having gloss or a step of specifying and sorting a thin film having polarization singularity is an essential process.

The remarks are respectfully disputed here.  From the arguments above, Applicant argues that in order to obtain the desired product, a necessary step of specifying and sorting must take place in order to sort through all the product and obtain only the ones with the claimed features.  This position is respectfully contended because the claims themselves do not require that all the product has the characteristics claimed but that it is merely present.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the product obtained prior to sorting would contain some of the claimed product.  Lastly, the method steps are not limiting on the product claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 says “in a plan view”, but it is suggested to amend this to “in a plane view”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 2013-240756) and evidenced by Schwartz, Mel “ Encyclopedia and Handbook of Materials, Parts, and Finishes”.
	“The Examiner has provided a machine translation of Abe (JP 2013-240756).  The citation of the prior art in this rejection refers to the machine translation unless otherwise specified.”
Abe describes a single crystal material (abstract) with a “nano flower”-type structure made-up of nanopetals (pg. 3, lines 6-7).  The nan-single crystal plate material than a thin side surface and another surface (pg. 3, lines 9-10).  In the figures, the petals are attached (see JP reference, Figure referring to 101).  This meets the feature “a connected assembly having a thin film shape, in which a plurality of crystal pieces are connected with each other, the crystal piece having a flake shape and having a main surface and an end surface”.   
As to the “main surface has a crystal orientation relative to a specific crystal plane and the thin film shaped connected assembly has a polarization singularity”, Abe does not specifically disclose this feature.
	However, the specification describes a way of manufacturing the structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same material made the same way would have the same characteristics.
	As to the crystal orientation being relative to a specific crystal plane feature of Claim 1, Abe teaches that the CuO as a nano single crystal plate has a plane in the (001) direction (pg. 5, lines 3-5).  This meets the feature.   
	As to the thin film shaped connected assembly having a polarization singularity, Abe teaches a first mixing step of a compound that can be an alloy halide, namely CuCl2 (pg. 5, line 14) with an organic compound that has a carbonic acid diamide skeleton, such as urea (pg. 5, line 15) in aqueous solution (pg. 5, line 16).  In addition, ethylene glycol may be added as another organic solvent (pg. 5, line 16-17 and example 1 on pgs 7-8).  The combination of ingredients are then heated under temperature and pressure (pg. 5, line 19), such as 100 degrees C or higher but under 300 degrees C (pg. 5, line 21) for 10 hrs or more (pg. 5, lines 23) in a pressure cooker (pg. 5, line 25).    
	According to the specification, use of this same process (see example 1 in para. 49) produces a complex having polarization singularity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the same process of using the same compounds would produce a product with the same polarization properties.

	As to Claim 2, Abe teaches that the CuO as a nano single crystal plate has a plane in the (001) direction (pg. 5, lines 3-5).  

	As to Claims 3 and 4, Abe shows in Fig. 2b that Cu and oxygen are alternately stacked.  Also see Fig. 2, 11a, which shows that after the Cu atoms, there is a different atom.  Also Fig. 2b shows larger atoms alternated with smaller atoms.  This is considered alternating stacked plane of atoms and close-packed plant of atoms, which these atoms are in the same plane.

	As to Claims 5, 6, 7 and 8, Abe teaches that the plane the atoms are linked along (see Fig. 2, b, the plane which the atoms are formed can be considered the main surface) forms a surface of connected atoms (see Fig. 2 (b)).

	As to Claim 20, Abe teaches that their catalyst material is integrated with boards (see abstract).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe and evidenced by Schwartz as applied to claim 17 above, and further in view of Liao, et al.  “Vertically Aligned Single-crystalline. . “.
 Abe teaches that the thickness of the material can be from 100nm to 1µm (see claim 4).
MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.
Abe teaches that the material may include a CuO single crystal (pg. 3, line 23), but Abe does not describe a surface area of 200mm2.
Liao describes a nanostructured CuO material made into a flower-like configuration (abstract and Fig. 6).  The material contains a crystalline structure (pg. 95, right col. 1st para.).  As to the dimensions, Liao explains that the dimensions of the CuO film is 12x5cm (pg. 95, section 2.4, lines 1-4), which is 6,000 mm2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form CuO crystals made into a flower-like configuration having a surface area of the CuO crystals of Abe to be about 6,000 mm2, as taught by Liao because this surface area is known to be effective in the formation of CuO crystals in a flower-like configuration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
November 3, 2022